                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                               4:18CR3109

       vs.
                                                                ORDER
JOSE L. GONZALEZ,

                    Defendant.


      Defendant Jose L. Gonzalez has moved to continue the trial, (Filing No. 19),
because Defendant needs additional time to investigate this case and prepare for
trial. The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     The defendant’s motion to continue, (Filing No. 19), is granted.

      2)     The trial of this case is set to commence before the Honorable John
             M. Gerrard, United States District Judge, in Courtroom 1, 100
             Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
             at 9:00 a.m. on December 3, 2018, or as soon thereafter as the case
             may be called, for a duration of four (4) trial days. Jury selection will
             be held at commencement of trial.

      3)     The ends of justice served by granting the motion to continue
             outweigh the interests of the public and the defendant in a speedy
             trial, and the additional time arising as a result of the granting of the
             motion, the time between today’s date and December 3, 2018, shall
             be deemed excludable time in any computation of time under the
             requirements of the Speedy Trial Act, because although counsel have
             been duly diligent, additional time is needed to adequately prepare
             this case for trial and failing to grant additional time might result in a
             miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to
             timely object to this order as provided under this court’s local rules will
     be deemed a waiver of any right to later claim the time should not
     have been excluded under the Speedy Trial Act.

October 17, 2018.



                                   BY THE COURT:

                                   s/ Cheryl R. Zwart
                                   United States Magistrate Judge




                               2
